t c memo united_states tax_court robert lloyd petitioner v commissioner of internal revenue respondent docket nos filed date irvin w fegley for petitioner margaret s rigg for respondent memorandum opinion dawson judge these cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and - - adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge these cases are before the court on petitioner’s motion for an award of reasonable_litigation_costs under sec_7430 and rules through respondent determined deficiencies in and additions to petitioner’s federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number -- big_number after these cases were docketed the parties filed a stipulation of settled issues that disposed of all adjustments without trial thereafter petitioner filed motions for litigation costs and respondent filed objections to petitioner’s motions neither party has requested a hearing and the court concludes that a hearing is unnecessary for the proper disposition of these motions see rule a these related cases have been consolidated for the purpose of considering petitioner’s motions at the time the petitions were filed the petitioner resided in beijing people’s republic of china a the tax_year audit on august petitioner filed his federal_income_tax return using the following mailing address rosewood drive atherton california the atherton address on date respondent mailed petitioner a letter informing him that his federal_income_tax return had been selected for audit respondent’s audit letter requested that petitioner contact respondent within days to arrange an interview and bring to the interview complete records concerning specified claimed deductions on date petitioner called respondent and arranged an initial interview petitioner failed to attend the interview on date respondent mailed a notice_of_proposed_deficiency 30-day_letter to petitioner at the atherton address on date petitioner faxed to respondent a handwritten letter informing respondent that he had moved to beijing china and that he needed additional time to furnish the requested information petitioner further stated that he was unable to find his business records and that he needed more time to recreate them using his check register and credit card statements petitioner asserts that he responded to respondent’s audit letter by delivering a letter and three boxes of documents to respondent on date petitioner contends that the q4e- position respondent took in his answer was not substantially justified because respondent failed to review the documents prior to issuing the notice_of_deficiency respondent asserts that petitioner did not deliver a letter or records on date respondent’s records do not contain an entry that indicates that petitioner delivered a letter or documents on date on date respondent issued a notice_of_deficiency to petitioner using the atherton address on date respondent mailed an additional copy of the notice_of_deficiency to petitioner in beijing china in the notice_of_deficiency respondent took the position that petitioner failed to report income of dollar_figure on his federal_income_tax return and failed to substantiate certain claimed deductions petitioner filed a petition with this court on date b the audit of the and tax years petitioner filed his federal_income_tax return on date using the atherton address on date petitioner filed his federal_income_tax return using the following mailing address victoria avenue millbrae california the millbrae address on date respondent mailed a letter to petitioner informing him that an audit of petitioner’s federal_income_tax return had been opened this letter was sent to the millbrae - - address the letter requested that petitioner contact respondent to arrange a conference and also requested substantiation of petitioner’s claimed deductions ’ petitioner asserts that on date he faxed to respondent a letter informing respondent that he had moved to beijing china respondent claims that he did not receive this letter on date respondent mailed a 30-day_letter to both the atherton and millbrae addresses this letter proposed adjustments to petitioner’s and tax returns and indicated that petitioner could request an appeals_office conference on date respondent’s auditors sent petitioner’s and administrative files to the examination support procedure esp unit for the preparation of a notice of respondent alleges that on date respondent sent a letter to petitioner at both the atherton and millbrae addresses indicating that respondent had opened an audit for the tax_year according to respondent the audit letter requested that petitioner contact respondent to arrange a conference and to provide information concerning petitioner’s claimed deductions respondent also states that the audit letter that was sent to the atherton address was returned as undeliverable and that the u s postal service attached to the letter a mailing label that indicated that petitioner’s new address was the millbrae address respondent also claims that the u s postal service did not return the letter that was sent to the millbrae address these allegations are supported by the affidavit of barbara gee manager of the office_audit section of the san mateo office of the irs copies of the documents ms gee refers to are not included in the record -- - deficiency on date petitioner delivered three boxes of documents regarding his and tax years to respondent’s auditors at this time petitioner was informed by barbara gee gee respondent’s auditor that her office no longer had petitioner’s administrative files and that she could not review petitioner’s documents without the administrative files consequently gee requested that petitioner contact esp to request that his administrative files be sent back to gee’s office gee also requested that petitioner make an appointment to review his documents with respondent’s auditors petitioner was unwilling to make an appointment on date respondent sent a notice_of_deficiency for the and tax years to the millbrae address on date another copy of the notice was sent to petitioner in beijing china in the notice_of_deficiency respondent determined deficiencies partly because petitioner failed to substantiate deductions he claimed on his and federal_income_tax returns on date petitioner requested that esp send the and administrative files back to respondent’s auditors the administrative files were sent back to respondent’s auditors on date on date peter phillips phillips respondent’s auditor spent day reviewing petitioner’s - documents phillips attempted to organize and analyze the documents submitted by petitioner however without petitioner’s explanation and assistance phillips found it difficult to review and understand the documents after spending a day reviewing the case phillips discussed his difficulties with gee gee decided that phillips should not spend any more time reviewing the documents as a result of phillips’ review respondent issued a supplemental report for that allowed a substantial portion of petitioner’s claimed schedule c profit or loss from business_expenses the supplemental report did not make any adjustments to petitioner’s tax_year petitioner in writing disagreed with the supplemental report offered to meet with respondent’s representative and then filed a petition with this court on date c post-petition respondent filed an answer to the petition in the case concerning the and years on date and filed an answer to the petition in the case concerning the year on date in both answers respondent maintained the positions taken in the notices of deficiency on date and date ms geraldine melick melick an appeals officer met with petitioner regarding both cases at the meeting petitioner explained many matters that were not evident from his records first he described the - - prenuptial agreement between himself and his wife that affected the division of business income and expenses second he disclosed the source of unreported income with respect to his tax_year third he explained how his business had large profits in some years and large losses in others on date melick offered to concede all adjustments for the tax_year melick also requested additional information regarding the tax_year and she indicated that respondent would concede the adjustments for the and tax years upon the receipt of such information on date petitioner provided the additional information sought by respondent upon receipt of the information respondent conceded the adjustments for the and tax years discussion a taxpayer who has substantially prevailed ina tax_court proceeding may be awarded reasonable_litigation_costs incurred in such proceedings see sec_7430 under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer has exhausted his administrative remedies within the irs has substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues presented has satisfied the applicable net_worth requirement and did not unreasonably protract the court_proceeding - however the taxpayer fails to qualify as the prevailing_party if the commissioner establishes that his position was substantially justified see sec_7430 b respondent bears the burden of proving that respondent’s position was substantially justified see id after concessions by respondent the issues for decision are whether respondent’s positions were substantially justified whether petitioner exhausted his administrative remedies for the and tax years and whether the amount of costs and attorney’s fees claimed by petitioner are reasonable a tax_year because of the concessions made by respondent the sole issue for determination for the tax_year is whether respondent’s position was substantially justified for purposes of an award of litigation costs the position_of_the_united_states is the position taken by the united_states in a judicial proceeding see sec_7430 a the united_states took a position in these judicial proceedings when it filed an answer to the petition see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part respondent concedes that petitioner has substantially prevailed in the proceedings satisfied the net_worth requirements and not unreasonably protracted the court proceedings respondent also concedes that petitioner exhausted his administrative remedies with regard to -- - and remanding tcmemo_1991_144 108_tc_430 whether respondent’s position was substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to these cases see 487_us_552 89_tc_79 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person see pierce v underwood supra pincite maggie management co v commissioner supra pincite a position must have a reasonable basis both in law and fact see pierce v underwood supra pincite the fact that respondent eventually loses or concedes a case does not by itself establish that respondent’s position was unreasonable see maggie management co v commissioner supra pincite 92_tc_760 petitioner asserts that he delivered documents regarding the tax_year to respondent on date petitioner further asserts that the position respondent took in his answer was not substantially justified because respondent failed to review the documents prior to filing an answer respondent contends that he did not receive the documents prior to filing his answer at the time the answer was filed respondent’s position was substantially justified because petitioner failed to substantiate claimed deductions and to disclose the source of unreported income deductions are a matter of legislative grace and taxpayers must substantiate their entitlement to a deduction see 292_us_435 moreover sec_6001 imposes on taxpayers a duty to maintain books_and_records sufficient to support items reported on their returns on this record we are not convinced that respondent received the documents in question with respect to the return on date respondent’s records do not contain an entry that indicates that respondent received the documents moreover respondent generally provides a receipt to taxpayers upon delivery of documents and in the exercise of prudence a business person delivering important documents would obtain a receipt or other proof of delivery in this case the record does not contain any such receipt or credible proof of delivery even if we were to assume that petitioner delivered the documents on date we find that the documents fail to substantiate petitioner’s tax_return positions in his answer respondent took the position that petitioner failed to report income of dollar_figure the letter that petitioner supposedly sent to respondent on date does not provide an explanation concerning unreported income furthermore petitioner’s letter indicates that petitioner attempted to substantiate some of his claimed business_expenses with his wife’s receipts petitioner’s letter did not describe the prenuptial agreement between himself and his wife which affected the division of business income and expenses petitioner did not disclose the terms of the prenuptial agreement until the appeals_conference in date accordingly respondent was reasonable in refusing to concede the adjustments until petitioner substantiated his deductions and disclosed the source of his unreported income see sokol v commissioner supra pincite therefore we hold that respondent’s position was substantially justified at the time the answer was filed b and tax years petitioner is not entitled to litigation costs for the tax years and because he failed to exhaust his administrative remedies a judgment for reasonable_litigation_costs shall not be awarded in any court_proceeding unless the court determines that the prevailing_party has exhausted the administrative remedies available to such party within the internal_revenue_service sec_7430 in general a taxpayer has not exhausted the administrative remedies available within the irs unless prior to filing a petition in the tax_court he participates in an appeals_office conference or at least requests such a conference and files a written protest if one is required in order to obtain an appeals_office conference see sec_301_7430-1 proced admin regs on date respondent sent a 30-day_letter regarding petitioner’s and tax years to both the atherton and millbrae addresses the 30-day_letter indicated that petitioner could request an appeals_office conference petitioner failed to respond to this letter petitioner attempts to excuse this failure by relying upon sec_301 7430-l e proced admin regs under this regulation a party is deemed to have exhausted his administrative remedies if the party did not receive the notice_of_proposed_deficiency 30-day_letter prior to the issuance of the statutory notice and the failure to receive such notice was not due to actions of the party such as a failure to supply requested information or a current mailing address to the district_director or service_center having jurisdiction over the tax matter and the party does not refuse to participate in an appeals_conference while the case is in docketed status see sec_301_7430-1 proced admin regs petitioner’s reliance on the regulation is misplaced because petitioner’s own actions contributed to his failure to receive the 30-day_letter on date petitioner mailed respondent a letter indicating that he had moved to beijing china however on date petitioner filed his federal_income_tax return using the millbrae address accordingly we find that respondent sent the 30-day_letter to petitioner’s last_known_address in millbrae california respondent was entitled to rely upon petitioner’s tax_return in order to determine petitioner’s last_known_address cf 91_tc_1019 commissioner is entitled to treat the address on the taxpayer’s most recent return as the taxpayer’s last_known_address absent a clear and concise notification of an address change consequently we find that petitioner failed to request an appeals_office conference prior to filing a petition in the tax_court therefore petitioner failed to exhaust his administrative remedies and he is not entitled to litigation costs with regard to the and tax years moreover the position that respondent took in his answer was substantially justified when respondent filed his answer he did not have sufficient information to conclude that even if petitioner faxed as he alleges a letter to respondent on date indicating that his mailing address was in beijing china this letter did not constitute a timely change_of address for purpose of the 30-day_letter mailed on the following day cf rose v commissioner tcmemo_1992_739 tax_return filed days prior to the mailing of a notice_of_deficiency did not constitute timely notice of change_of address -- - petitioner’s claimed deductions were substantiated respondent’s auditors reviewed petitioner’s records before respondent filed his answer at the time of the review petitioner was not available to provide assistance or information concerning his records without the benefit of petitioner’s assistance respondent’s auditors found that the records failed to substantiate petitioner’s tax_return positions we are not persuaded by petitioner’s apparent argument that he is entitled to leave with respondent a box containing some of his records without adequate explanation and expect that respondent’s auditors somehow will figure out the details of his business and finances without the benefit of assistance or explanation by petitioner after respondent filed his answer an appeals_conference was held promptly at the appeals_conference petitioner disclosed the terms of his prenuptial agreement which affected the division of business income and expenses as soon as this information was disclosed together with other explanations and documents requested by the appeals officer respondent allowed petitioner’s claimed deductions and conceded that petitioner was not liable for the additions to tax for purposes of determining the reasonableness of respondent’s position the court considers the facts known to respondent at the time the position was taken when respondent -- - filed his answer he did not have the benefit of the substantiating information and explanations that petitioner provided at the appeals_conference accordingly we hold that respondent was substantially justified at the time the answer was filed conclusion for the foregoing reasons petitioner is not entitled to a recovery_of litigation costs based on this conclusion we need not and do not decide the reasonableness of the claimed expenses appropriate orders and decisions will be entered
